Citation Nr: 0010265	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to April 
1982, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO), which denied the benefit sought on appeal.  

In a March 1998 statement from the veteran's representative, 
it appears that this statement may include a notice of 
disagreement with a January 1998 RO rating decision with 
respect to that decision's denial of entitlement to service 
connection for depression.  The Board refers this to the RO 
for any appropriate action.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

3.  The veteran's headaches are attributed medically to a 
known diagnosis of tension headaches or myofascial pain 
syndrome that were not initially manifested in Southwest Asia 
service during the Persian Gulf War or during service; and 
the claim of entitlement to service connection for a 
headaches disorder is otherwise not plausible.




CONCLUSION OF LAW

The claim for service connection for headaches, to include as 
due to an undiagnosed illness, is not well grounded.  38 
U.S.C.A. §§ 1117, 5107(a) (West 1991). 38 C.F.R. § 3.317 
(1999); VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for headaches.  He maintains, in essence, that the 
headaches can be traced to his service in the Persian Gulf.  
The record shows that the veteran served on active duty in 
support of Operation Desert Shield/Storm and that he served 
in Southwest Asia.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

Service connection may be established on a presumptive basis 
for chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317(a)(1) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  If chronicity is not applicable, a claim may 
still be well grounded on the basis of 38 C.F.R. § 3.303(b) 
if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

With regard to "direct" service connection, in order for a 
claim to be well-grounded, there must be competent evidence 
of a current disability (a medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza, 7 Vet. App. 498, 504 (1995).  Where the determinative 
issue involves a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the VA General Counsel has held 
that four elements must be satisfied in order to make a claim 
well grounded. There must be evidence of active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; evidence (lay or 
medical) of the manifestation of one or more signs or 
symptoms of undiagnosed illness; evidence (medical or non- 
medical) of objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and evidence (lay or medical) of a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99, at 9-10 (May 3, 1999).  In order to satisfy 
the second and fourth elements for a well-grounded claim, 
there must be "evidence that the illness cannot be attributed 
to any known diagnosis or, at minimum, evidence that the 
illness has not been attributed to a known diagnosis by 
physicians providing treatment or examination."  Id. at 10.  
See 38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Service medical records do not show any complaints of 
headaches during either of the veteran's periods of active 
service.  The veteran was seen on one occasion in June 1985 
for complaints of headache and dizziness, in between his two 
periods of active service.  During a November 1994 
examination after his second period of active service, he 
reported complaints of frequent or severe headaches, for the 
past two years.  During examination at that time, no abnormal 
evaluation was made pertinent to this claim.  No other 
service medical record contains any evidence of complaints, 
treatment, findings or diagnoses referable to the claimed 
headache disorder on appeal.

After the veteran's last period of active service, medical 
records include numerous VA and private treatment reports for 
the period from 1991 through August 1999; and reports of 
several pertinent VA examinations conducted in 1995 and 1997.  
The veteran has also provided lay witness evidence, and he 
testified during a hearing in April 1999 about his claimed 
headache disorder.    

During VA general examination in July 1995, the veteran 
reported complaints of symptoms including headaches, which he 
attributed to anti-nerve gas pills taken during the Persian 
Gulf War.  He reported that he worked in a laboratory as a 
laboratory technician and was within five miles of the Iraqi 
border.  He reported having black spots in his nasal mucus, 
although he was not exposed directly to the Kuwait oil fires.  
He was exposed to much desert dust.  He reported that his 
headaches have persisted and were present daily, lasting four 
to five hours and affecting the frontal and occipital area.  
On examination, the report noted that the veteran had 
multiple symptoms suggesting Gulf War Syndrome, but that 
physical examination was essentially negative.  The examiner 
noted that the veteran did have seasonal pollenosis and 
musculoskeletal back and neck pain.

During an associated VA mental disorders examination in July 
1995, the veteran also reported complaints of headaches, 
which he associated with a sand storm in Saudi Arabia.  After 
examination, no referable diagnosis was made.

During an August 1997 VA general examination, the veteran 
reported complaints of chronic headaches, which he first 
noted approximately six months after returning from the 
Persian Gulf.  After examination, the report contains a 
diagnosis of chronic tension headaches; that the veteran had 
not had appropriate diagnostic studies; and that MRI of the 
head showed no abnormalities.

During a VA neuropsychiatric examination in October 1997, the 
veteran reported that his major complaint was chronic 
fatigue.  He reported also that other concerns included 
chronic daily headaches that went away sometimes at night but 
in other instances would awaken him.  He reported no family 
history of migraine or other neurological conditions.  The 
report contains no referable findings or diagnosis. 

VA and private treatment reports show treatment for various 
complaints and conditions, for the period from 1991 through 
August 1999.  These reports show complaints of headaches 
associated variously with diagnoses of upper respiratory 
infection; and diagnoses including muscle contraction 
headaches and tension headaches.  

In the present case, the Board finds that the veteran's claim 
of entitlement to service connection for a headaches 
disability to include as due to undiagnosed illness is not 
well grounded.  Although it is clear from the record that the 
veteran suffers from headaches, those symptoms have not 
escaped diagnosis.  Private medical records have generally 
contained assessments of muscle contraction headaches, or 
tension headaches.  A March 1999 VA progress note assessed 
chronic headaches; and noted significant trap muscle 
tenderness noted to suggest possible tension headaches.  That 
record noted that this "may indeed be related to Gulf War - 
Dr. B. to write letter for disability once he reviews..."  A 
subsequent April 1999 statement from a VA physician who 
treated the veteran for the previous five years demonstrates 
that the veteran's headaches are attributable to a known 
clinical diagnosis of myofascial pain syndrome.  That 
physician noted that the veteran's main problem had been 
recurrent posterior occipital headaches, which had been 
evaluated extensively.  The statement noted that an MRI scan 
of the head was performed, which was negative.  The examiner 
noted that the veteran had responded somewhat to physical 
therapy and muscle relaxants; and that physical examination 
demonstrated some nuchal rigidity and tenderness throughout 
the muscle groups of the posterior neck.  On this basis, the 
physician opined that the headaches were actually myofascial 
pain syndrome.  

Upon the definitive diagnosis of a concrete disability, in 
this case myofascial pain syndrome, which accounts for the 
symptoms for which compensation is claimed, the applicability 
of the special provisions for Persian Gulf War benefits 
ceases.  The General Counsel has stated that "evidence of a 
nexus between the chronic disability and the undiagnosed 
illness is an essential element of a well-grounded claim 
under section 1117."  See VAOPGCPREC 4-99, supra, at para. 
12.  Moreover, the governing regulation clearly provides that 
compensation is payable only for chronic disability which, 
"by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis."  38 
C.F.R. § 3.317(a)(1)(ii) (1999).  Therefore, the veteran's 
claim concerning service connection for a headaches, as 
manifestations of an undiagnosed illness, is not well 
grounded.

As to a claim of direct service connection for a headaches 
disorder, the Board likewise finds that the claim is not well 
grounded.  The available medical evidence shows that the 
veteran has a headaches disability currently (myofascial pain 
syndrome).  No competent medical evidence has been received 
to show that the headaches disorder is related to the 
veteran's service.  A review of service medical records does 
not show any referable evidence of complaints, treatment or 
diagnosis during either period of active service.  Moreover, 
the veteran himself has stated that he had no headaches 
during his period of active duty service.  Although there are 
private medical records showing that the veteran was seen 
several times in 1992 for complaints of headaches, these 
records show that the veteran's complaints included other 
symptoms, which along with the headaches, were associated 
with various impressions of acute conditions including upper 
respiratory infection, gastroenteritis, and pharyngitis.  
Other later private and VA clinical records show assessments 
of muscle contraction or tension headaches; or as discussed 
above, conclude that the veteran's headaches were actually 
myofascial pain syndrome.  

None of the competent medical evidence of record, however, 
contains any opinion or other evidence showing that a present 
headaches disorder was related to service or service-
connected disability.  As noted above, a March 1999 VA 
progress note assessed chronic headaches, and noted that this 
"may indeed be related to Gulf War - Dr. B. to write letter 
for disability once he reviews..."  The Board notes that a 
subsequent April 1999 statement, which was apparently 
referred to in the March 1999 note, and which was written by 
the veteran's treating physician, attributed the veteran's 
headaches to myofascial pain syndrome, and was not noted as 
linked to service.  

With respect to the above statement that the headaches may be 
related to the Persian Gulf War, the Board notes that service 
connection may not be predicated on a resort to speculation 
or remote possibility.  38 C.F.R. § 3.102 (1999).  The Court 
has held that a physician's statement that something may or 
may not be true is speculative and does not justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
As such language fails to link or relate any current 
headaches disability to the veteran's period of active 
service, it does not serve to meet the relatively low 
threshold of plausibility required for a well grounded claim.  

The veteran has testified, and provided lay statements 
attesting as to a link between his current headaches disorder 
and service.  The veteran is competent to testify as to 
whether and when he has had headaches.  It is clear that the 
veteran believes that his headaches disorder is related to 
his service in the Persian Gulf.  Although he is a certified 
medical technologist, he is however not a licensed medical 
practitioner and thus not competent to offer opinions on 
questions of medical causation.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  (holding that lay persons are not competent to offer 
medical opinions).  Consequently, any such testimony or lay 
statements in that regard are insufficient to make the claim 
well grounded.  

Therefore, while the Board finds that a current diagnosis of 
headaches is shown, none of the competent medical evidence of 
record, however, shows that the veteran's headaches disorder 
is related to service.  Thus, the claim is not plausible and, 
therefore, and the Board finds that the veteran has not 
submitted a well-grounded claim for service connection for a 
headaches disorder.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Morton v. West, 12 Vet. App. 
477 (1999); Epps, 126 F.3d at 1469.

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of a 
current disorder, which is linked by a medical opinion 
linking any current findings with the veteran's military 
service would be helpful in establishing a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


